DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, “the minor arm” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Sanh (US Patent Application Publication 20170020313).
Regarding claim 1, Sanh teaches a neck pillow (Figure 3; 302) comprising an arm assembly (Figure 3; 310) comprising an electronic device mount (Figure 3; 314) wherein the arm assembly suspends an electronic device in front of a user of the pillow (Paragraph 41).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2-9, 13, 16, and 17 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanh (US Patent Application Publication 20170020313) in view of Scrimshaw (US Patent Application Publication 20180132621). 
Regarding claim 2, Sanh teaches another arm holder (Figure 3, there is an arm holder on each side of the pillow (the two 310’s)) wherein the arm-holder assemblies have an extended position and a retracted position (Figure 3; 310 is retractable). Sanh does not teach the arm-holder assemblies are disposed inside the pillow in the retracted position. Scrimshaw teaches the arm-holder assemblies are disposed inside the pillow in the retracted position (Figure 6; 10a and 9a are arms that retract inside of the pillow). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arms of Sanh to retract within the pillow in order to allow the pillow to be more compact in the folded state. 
Regarding claim 3, Sanh teaches the arm holder assembly comprises an arm (Figure 3; 10).
Regarding claim 4, Sanh teaches an arm comprises two or more arm extensions (Figure 3; 310 has multiple extensions (shown with at least 4)).
Regarding claim 5, Sanh teaches the arm assembly further comprises a minor arm (Figure 3; 321).
Regarding claim 6, Sanh teaches the arm connects to the device mount through an articulable connection to the minor arm (Figure 3; 319).
Regarding claim 7, Sanh teaches the minor arm connects to the device holder through an articulable connection (Figure 3; 320).
Regarding claim 8, Sanh teaches the arm assembly mounts in the pillow through a horizontally articulable connection (Figure 3; 310 can articulate horizontally).
Regarding claim 9, Sanh teaches the device holder grips the electronic device (Figure 3; 316).
Regarding claim 13, Sanh teaches the minor arm connects to an arm extension through an articulable connection (Figure 3; 319).
Regarding claim 16, Sanh teaches a method comprising: supplying the neck pillow of claim 1; opening the pillow; and Page 14Docket No.: 434-00001 mounting an electronic device in the device holder or holders (Paragraph 41).
Regarding claim 17, Sanh teaches adjusting the electronic device for viewing by a user of the neck pillow (Paragraph 41).
Claims 10-12, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanh (US Patent Application Publication 20170020313) in view of Scrimshaw (US Patent Application Publication 20180132621) further in view of Ruffiel (US Patent Application Publication 20200000256).
Regarding claim 10, Sanh does not teach a wireless connection module adapted to connect to the electronic device. Ruffiel teaches a wireless connection module adapted to connect to the electronic device (Paragraph 10 “transceiver”). It would have been obvious to one of ordinary skill in the art to modify the pillow of Sanh to include earphones as in Ruffiel in order “make[s] listening to audio, e.g., movies, television shows, music and meetings/classes) as simple and convenient as possible.” (Ruffiel Paragraph 4).
Regarding claim 11, Sanh does not teach a rechargeable power source. Ruffiel teaches a rechargeable power source (Paragraph 10). It would have been obvious to one of ordinary skill in the art to modify the pillow of Sanh to include earphones as in Ruffiel in order “make[s] listening to audio, e.g., movies, television shows, music and meetings/classes) as simple and convenient as possible.” (Ruffiel Paragraph 4).
Regarding claim 12, Sanh does not teach earbuds. Ruffiel teaches earbuds (Figure 2; 10b). It would have been obvious to one of ordinary skill in the art to modify the pillow of Sanh to include earphones as in Ruffiel in order “make[s] listening to audio, e.g., movies, television shows, music and meetings/classes) as simple and convenient as possible.” (Ruffiel Paragraph 4).
Regarding claim 14, Sanh does not teach a rechargeable power source. Ruffiel teaches a rechargeable power source (Paragraph 10). It would have been obvious to one of ordinary skill in the art to modify the pillow of Sanh to include earphones as in Ruffiel in order “make[s] listening to audio, e.g., movies, television shows, music and meetings/classes) as simple and convenient as possible.” (Ruffiel Paragraph 4).
Regarding claim 15, Sanh does not teach a wireless connection module adapted to connect to the electronic device. Ruffiel teaches a wireless connection module adapted to connect to the electronic device (Paragraph 10 “transceiver”). It would have been obvious to one of ordinary skill in the art to modify the pillow of Sanh to include earphones as in Ruffiel in order “make[s] listening to audio, e.g., movies, television shows, music and meetings/classes) as simple and convenient as possible.” (Ruffiel Paragraph 4).
Regarding claim 18, Sanh does not teach charging the electronic device using a chargeable power source contained in the pillow. Ruffiel teaches charging the electronic device using a chargeable power source contained in the pillow (Paragraph 10). It would have been obvious to one of ordinary skill in the art to modify the pillow of Sanh to include earphones as in Ruffiel in order “make[s] listening to audio, e.g., movies, television shows, music and meetings/classes) as simple and convenient as possible.” (Ruffiel Paragraph 4). 
Regarding claim 19, Sanh teaches closing the pillow (Figure 3, when done the user would compact the pillow).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/26/2021